Case 2:18-cv-05918-DRH-ARL Document 45 Filed 07/22/20 Page 1 of 1 PageID #: 267




 Tilton Beldner LLP                                                        www.tiltonbeldner.com
                                                                                   626 RXR Plaza
                                                                           Uniondale, NY 11556
                                                                      Direct Tel.: (516) 262-3602
                                                                             Fax: (516) 324-3170
                                                                     jbeldner@tiltonbeldner.com


                                                             July 22, 2020

 Via ECF

 Hon. Judge Arlene R. Lindsey
 U.S. Magistrate Judge
 U.S. District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip NY, 11722

   Re: Perez v. Four Seasons Air Conditioning, Inc., et al
       Index No. 18-CV-5918 (DHR) (ARL)

 Dear Hon. Judge Lindsey:

        This office Defendants in the above referenced matter. Following the fairness hearing held
 yesterday via telephone. I have conferred with my clients in order to inquire as to whether
 Defendants would consent to Your Honor’s jurisdiction, as discussed. Defendants respectfully
 declined to consent to Your Honor’s jurisdiction.

        Thank you for your time and consideration regarding this matter.


                                                     Very truly yours,


                                                     _______/S/___________
                                                     Joshua Beldner

 CC:    VIA ECF
        Counsel for all parties
